DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2019 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the STAGES must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10-12 and 15 contain the limitation of “stages”.  This structure is not understood in light of the specifications and drawings.
Claims 2-9, 13-14, and 16-21 are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, and 15 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Miyasaka et. al.  (US 2013/0182327).

Regarding claim 1 Miyasaka teaches (figs. 3-8) a diffractive optical element having a convexo-concave pattern to generate two-dimensional phase distribution (para. 109, lines 1-5), 
which two-dimensionally diffracts incident light into plural diffracted light rays (para. 0108), 
which comprises a transparent substrate (30,311) (para. 0102), a convexo-concave portion formed so as to be in contact with one surface of the transparent substrate (para. 0015) 
and a filling portion with which concave portions of the convexo-concave portion are filled and which covers top surfaces of convex portions of the convexo-concave portion for planarizing the convexo-concave portion (para. 0103),
where the convexo-concave portion has at least two stages on the surface of the transparent substrate (see figs. 3-8); 
the top surfaces of the respective stages are parallel to one another (para. 0157); 
among the transparent substrate, the convexo-concave portion and the filling portion, the refractive indexes of at least the convexo-concave portion and the filling portion are different with respect to the incident light which enters from the normal direction of the surface of the transparent substrate; and all values of n1, n2 and n3 are at most 2.2,  (N1 ~ 1.54 (quartz); N2 ~ (SiO2: 1.45; SnO2: 2.0 ; Ta2O5: 2.13; TiO2: 2.614; HfO2: 1.89; ZrO2: 2.15; Si3N4: 2.02); N3~ 1 (air)) (para. 0128)
where n1, n2 and n3 are refractive indexes of the transparent substrate, the convexo-concave portion and the filling portion respectively with respect to the incident light (it is noted that in Miyasaka N1 is the convexo-concave material and N2 is the substrate).

Regarding claim 2 Miyasaka teaches (figs. 3-8) a diffractive optical element, where | n2-n3| >0.2 (para. 0128).

Regarding claim 3 Miyasaka teaches (figs. 3-8) a diffractive optical element, where the angle toward the diagonal direction of light spots of plural outgoing diffracted light rays when the incident light enters from the normal direction, is at least 7.5° (para. 0019).

Regarding claim 4 Miyasaka teaches (figs. 3-8) a diffractive optical element, where the number of formed light spots of plural outgoing diffracted light rays when the incident light enters from the normal direction, is at least 4 (table 1)

Regarding claim 5 Miyasaka teaches (figs. 3-8) a diffractive optical element, where | n1-n3| <0.3 (para. 0128).

Regarding claim 6 Miyasaka teaches (figs. 3-8) a diffractive optical element, which satisfies n3< n1 < n2 or n2 < n1 < n3 (para. 0128).

Regarding claim 9 Miyasaka teaches (figs. 3-8) a diffractive optical element, where n2>n3, and all of  n1, n2, and n3 are at most 1.96, or n2<n3, and all of n1, n2, and n3 are at most 2.1 (para. 0128).

Regarding claim 15 Miyasaka teaches (figs. 3-8) a diffractive optical element having a convexo-concave pattern to generate two- dimensional phase distribution (para. 109, lines 1-5), 
which two-dimensionally diffracts incident light into plural diffracted light rays (para. 0108), 
which comprises a transparent substrate (30,311) (para. 0102), a convexo-concave portion formed so as to be in contact with one surface of the transparent substrate (para. 0015) 
and a filling portion with which concave portions of the convexo-concave portion are filled and which covers top surfaces of convex portions of the convexo-concave portion for planarizing the convexo-concave portion (para. 0103),
where the convexo-concave portion has at least two stages on the surface of the transparent substrate (see figs. 3-8);
 the top surfaces of the stages are parallel to one another (para. 0157);
among the respective stages of the convexo-concave portion, at least a stage having height is constructed by stacking at least one base block, when the base block is a multilayer film consisting of at least 2 layers having a predetermined refractive index and thickness (fig. 5; para. 0119).

Allowable Subject Matter
Claims 7-8, 10-14, and 16-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872